Order entered February 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00261-CR
                                      No. 05-13-00262-CR
                                      No. 05-13-00263-CR
                                      No. 05-13-00264-CR

                           MARQUIS OBRIAN WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F12-56960-U, F13-57100-U, F12-71366-U, F13-71367-U

                                            ORDER
       On February 18, 2014, this Court ordered appellant’s new counsel to file appellant’s brief

within forty-five days. The Court now has before it appellant’s February 19, 2014 motion asking

that we order official court reporter Peri (Stromberg) Wood to file a copy of the reporter’s record

with the Dallas County District Clerk so that counsel may prepare appellant’s brief. Counsel

states that she has attempted to contact Ms. Stromberg, but that Ms. Wood has not returned her

call. Counsel further states that nothing on the Dallas County District Clerk’s online docket

sheet reflects a copy of the reporter’s record was filed with the District Clerk. Texas Rule of
Appellate Procedure 34.6(h) requires that in a criminal case, a court reporter must file a duplicate

copy of the reporter’s record with the trial court clerk. See TEX. R. APP. P. 34.6(h).

       Accordingly, this Court ORDERS Peri K. Wood, official court reporter of the 291st

Judicial District Court, to file with the Dallas County District Clerk, by 5:00 p.m. on Tuesday,

February 25, 2014, a complete copy of the four-volume reporter’s record filed in this appeal.

We further ORDER Ms. Wood to provide this Court, by 5:00 p.m. on Tuesday, February 25,

2014, with written verification that she has complied with this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Peri K. Wood, official

court reporter, 291st Judicial District Court; and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE